UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

STEVEN E. WILSON,
Plaintiff-Appellant,

v.
                                                                     No. 97-1674
COMMISSIONER OF THE SOCIAL
SECURITY ADMINISTRATION,
Defendant-Appellee.

Appeal from the United States District Court
for the Middle District of North Carolina, at Greensboro.
Richard C. Erwin, Senior District Judge.
(CA-95-757-2)

Submitted: July 31, 1998

Decided: September 16, 1998

Before WIDENER, MURNAGHAN, and HAMILTON,
Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Steven E. Wilson, Appellant Pro Se. Benjamin H. White, Jr., Assis-
tant United States Attorney, Greensboro, North Carolina; Malinda
Caroline Hamann, SOCIAL SECURITY ADMINISTRATION,
Atlanta, Georgia, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Steven Wilson applied for social security disability benefits, claim-
ing disability commencing on March 15, 1989, due to chronic neck
pain and back problems. He was last insured for disability purposes
on September 30, 1992. Following a hearing, an administrative law
judge (ALJ) determined that Wilson retained the residual functional
capacity to perform light work with a sit or stand option. Because
there were a significant number of jobs which an individual with Wil-
son's limitations could perform, the ALJ determined that Wilson was
not disabled. The Appeals Council denied Wilson's request for
review.

Wilson then filed a complaint in the district court challenging the
Commissioner's final decision. The magistrate judge recommended
affirming the decision, and the district court adopted the recommen-
dation. Wilson appeals. Because substantial evidence supports the
Commissioner's decision and the correct law was applied, see 42
U.S.C.A. § 405(g) (West Supp. 1998); Craig v. Chater, 76 F.3d 585,
589 (4th Cir. 1996), we affirm.

To establish entitlement to disability insurance benefits, Wilson
had to establish that he was disabled prior to the expiration of his
insured status. See 42 U.S.C.A. § 423(c) (West Supp. 1998); Kasey v.
Sullivan, 3 F.3d 75, 77 n.3 (4th Cir. 1993). Medical reports and evalu-
ations made after the expiration of insured status may be relevant to
the extent they shed light on the claimant's condition prior to the
expiration of his insured status. See Wooldridge v. Bowen, 816 F.2d
157, 160 (4th Cir. 1987).

Wilson's medical history includes the repair of a ligament follow-
ing a knee injury in 1981. An x-ray taken after a 1986 traffic accident
revealed a congenital deformity (partial fusion of C3-C4) and degen-

                    2
erative disk disease at C3-C4, but no fracture, subluxation, or other
acute abnormality. Wilson saw a chiropractor twice in May 1989 for
job-related neck pain. The chiropractor provided no clinical or labora-
tory findings, no diagnosis, no assessment, and no prognosis. Exami-
nations conducted after the expiration of Wilson's insured status
showed that his range of motion in his thoracic and lumbar spine was
excellent, and there were no motor or sensory deficits in the upper or
lower extremities. X-rays of the thoracic and lumbar spine were nor-
mal.

The ALJ, as required, gave reasons for discounting Wilson's
claims of debilitating pain. Wilson's daily activities, which include
cooking, doing laundry and other housework, driving, and visiting his
mother, did not suggest that he suffered the amount of pain he
claimed. Further, although his condition likely has worsened over
time, the doctors Wilson saw after the expiration of his insured status
have recommended only conservative treatment, which does not sug-
gest that his pain is--or prior to the expiration of insured status, was
--disabling. We will not disturb the ALJ's properly supported credi-
bility determinations. See Hammond v. Heckler , 765 F.2d 424, 426
(4th Cir. 1985).

The vocational expert who testified at Wilson's hearing said that
an individual with Wilson's limitations was capable of performing a
number of jobs that exist in the national and regional economies.
Given this testimony and the dearth of medical and other evidence
supporting Wilson's claim, we find that the Commissioner's decision
is supported by substantial evidence.

We therefore affirm the judgment of the district court. We dispense
with oral argument because the facts and legal contentions are fully
presented in the materials before us and argument would not aid the
decisional process.

AFFIRMED

                    3